Citation Nr: 1822364	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from March 1961 to December 1983.  His service included service in the Republic of Vietnam.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that the appellant has claimed retroactive benefits under Nehmer v. United States Department of Veterans Affairs due to the Veteran's exposure to herbicide agents in Vietnam.  A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309 (e).  38 C.F.R. § 3.816 (b)(2).  Currently, the record does not show that the Veteran died from a covered herbicide disease listed under 38 C.F.R. § 3.309(e).  Specifically, the appellant has argued that the Veteran suffered from "cardiovascular disease" and "heart disease" and that therefore he meets the definition based on 38 C.F.R. § 3.309(e) listing of ischemic heart disease.  The currently available medical evidence does not show that the Veteran was diagnosed with ischemic heart disease prior to death.  If the medical evidence changes on remand, it is possible that the "Nehmer class member" status of the appellant would change. 

This claim was previously before the Board in November 2016.  The claim was remanded for a medical opinion regarding the cause of the Veteran's death.  Unfortunately, the claim must be remanded for an addendum opinion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Veteran's treating physician provided a statement on his cause of death in May 2012.  She noted that he "expired from hypovolemic shock secondary to a cardiovascular disease secondary to a ruptured aneurysm."  The Veteran had hypertension, chronic kidney disease, hyperuricemia, dyslipidemia, and nephrolithiasis and had recently developed a urinary tract infection.  

In January 2014, the Veteran's treating physician provided a clinical abstract.  It was noted that he sought treatment from an ophthalmologist for blurred vision in August 2007, and was found to incidentally have high blood pressure.  He was started on blood pressure medication in August 2007.  Blood tests and urinalysis (date not indicated) also were concerning and an abdominal CT scan was done in July 2008.  The CT scan showed chronic kidney disease, stage 3.  He had a follow-up ultrasound "a year later" (approximately 2009) which incidentally showed an abdominal aneurysm with thrombus.  He was started on antiplatelets and blood pressure was aggressively controlled with additional medication.  He was last seen by his primary care physicians in January 2010, and he was "clinically stable."  She noted that his diagnoses at the January 2010 visit included "cardiovascular disease, abdominal aneurysm, infrarenal," hypertension, dyslipidemia, recurrent urinary tract infections secondary to nephrolithiasis, chronic kidney disease, and anemia. 


The Veteran's end-of-life record is a San Marcelino District Hospital discharge summary which noted that the Veteran was admitted with anemia of an undetermined etiology.  His condition was noted as "pallor and loss of consciousness."  The final diagnosis was of a contained ruptured abdominal aortic aneurysm (CRA). 

A December 2012 Personnel Information Exchanges System (PIES) response noted that the Veteran served in the Republic of Vietnam from March 1971 to February 1972.  His exposure to Agent Orange/herbicides is presumed.

It appears the appellant's assertion that the Veteran had ischemic heart disease, as listed under 38 C.F.R. § 3.309(e) as an herbicide-presumptive disease is based on the listing of the Veteran having included "cardiovascular disease, abdominal aneurysm, infrarenal."  She additionally contends that all of the Veteran's conditions, including his kidney disease and hypertension, were due to his service, to include his exposure to herbicides in Vietnam.  The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina).  38 C.F.R. § 3.309 (e).

However, even though the appellant cannot be granted service connection for the cause of the Veteran's death on a presumptive basis because lobar pneumonia is not one of the diseases listed under 38 C.F.R. § 3.309, there can still be a grant of direct service connection if any of the causes of his death are found by competent evidence to be related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In March 2017, a VA endocrinologist reviewed the Veteran's record and provided some medical opinions.  The evaluator found that the Veteran did not have hypertension in service or within one year of discharge from service.  She also noted that there was "no indication that the Veteran had ischemic heart disease at the time of his demise."  She opined that it was less likely than not that the Veteran's hypertension was incurred in service and less likely than not that the Veteran had ischemic heart disease that either caused or contributed substantially or materially to his death.  The evaluator cited the Veteran's in-service blood pressure readings and noted that he was not treated for an ischemic condition or hypertension in service.  In the prior remand, the Board did not request an opinion on whether the Veteran's cause(s) of death may have been related to his exposure to Agent Orange, to include if his aortic aneurysm or hypertension may have been related to herbicide exposure.  The March 2017 evaluator, therefore, did not provide an opinion related to his herbicide exposure.  

The November 1979 record appears to show that the Veteran had "early repolarization."  Other service treatment records included a June 1983 finding of "probably orthostatic hypotension," and a May 1978 finding of "possible postural hypertension."  Lastly, in November and December 1970 the Veteran was evaluated for protein in his urine.  Although the service treatment records did not diagnose renal disease, it would be helpful to the Board if the evaluator could explain the findings in December 1970. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the March 2017 VA examiner, if available, or another qualified VA physician if the March 2017 examiner is not available.  After a review of the record, the examiner should provide the following:

a)  Is it at least as likely as not (50/50 probability or greater) that the Veteran had hypertension during, or as a result of, his service?  In answering this question, the examiner must address the June 1983 finding of "probably orthostatic hypotension," a May 1978 finding of "possible postural hypertension, " and the November 1979 EKG results, which included the finding of "consistent with early repolarization."

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran had kidney disease during, or as a result of, his service?  In answering this question, the examiner must address the November and December 1970 service treatment records related to protein found in the Veteran's urine.

c)  Is it at least as likely as not (50/50 probability or greater) that the Veteran had hypertension as a result of exposure to herbicides/Agent Orange in Vietnam?

d)  Is it at least as likely as not (50/50 probability or greater) that the Veteran had an aortic aneurysm as a result of exposure to herbicides/Agent Orange in Vietnam?  

e)  Is it at least as likely as not (50/50 probability or greater) that the Veteran had kidney disease as a result of exposure to herbicides/Agent Orange in Vietnam?

f)  For any illness that the examiner relates to herbicide exposure or service (e.g. hypertension or kidney disease), the examiner must then address whether that illness caused or substantially and materially contributed to the Veteran's death.

A complete explanation must be provided with each expressed opinion.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




